Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is indefinite because “the beam path” in line 6 is not clear because it lacks appropriate antecedence and is not clear as to where that path resides in the microscope.
Claims 39-42 are indefinite by virtue of the claim dependency upon indefinite claim 38.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yuste et al. (US 2015/0323787 A1, cited by the applicant in the I.D.S. filed on 06/18/2019) in view of Zhang et al. (Zhang, Zheng, “Simple Method for Measuring Phase Modulation in Liquid Crystal Televisions,” Optical .
Regarding claim 21, Yuste et al. teach a method for calibrating a phase mask (SLM in fig. 3A) in a beam path of an optical device (e.g., as shown in fig. 3A) and an actuation of the phase mask is calibrated on the basis of the obtained relationship between grey levels and phase shifts (see para. 0079).
Yuste et al. fail to explicitly teach performing the following method steps wherein “the phase mask is actuated successively with different patterns of grey levels, wherein a first grey level of a first partial quantity of segments remains constant, and wherein a second grey level of a second partial quantity of segments is varied from one pattern to the next pattern, light of the optical device impinges on the phase mask, at least one part of the total intensity of the light in the beam path is measured downstream of the phase mask for the different patterns and a characteristic of the measured intensity is obtained in dependence on the second grey level, a relationship between the second grey level and a phase shift, which is imprinted by the phase mask, is obtained from the characteristic” per se.
However, Yuste et al. refers to the method of Zhang et al. (note this is the “reference 30” in para. 0079 of Yuste et al.) for use in the calibration of Yuste et al. (see para. 0079).
Zhang et al. teach the following method steps for obtaining a characteristic wherein “the phase mask is actuated successively with different patterns of grey levels, wherein a first grey level of a first partial quantity of segments remains constant, and wherein a second grey level of a second partial quantity of segments is varied from one pattern to the next pattern, light of the optical device impinges on the phase mask, at least one part of the total intensity of the light in the beam path is measured downstream of the phase mask for the different patterns and a characteristic of the measured intensity is obtained in dependence on the second grey level, a relationship between the second grey level and a 
It would have been obvious to persons having ordinary skill in the art to use the method steps of Zhang et al. in the calibration methods of Yuste et al. because Yuste et al. suggest using these steps in the calibration process (see para. 0079).
Regarding claim 22, Yuste et al. teach that the optical device is a microscope (e.g., see para. 0002).
Regarding claim 23, Yuste et al. teach that the phase mask is a 2D phase mask with pixel rows and pixel lines (e.g., see para. 0075-0079).
Regarding claim 24, Yuste et al. teach that the phase mask is a spatial light modulator (see para. 0075).
Regarding claim 25, Yuste et al. teach that the phase mask is a nematic spatial light modulator (see liquid crystal in para. 0078).
Regarding claim 26, Yuste et al. teach that the patterns are periodic in at least one spatial direction (since this is true for the grating discussed in para. 0079).
Regarding claim 27, Yuste et al. teach a Ronchi grating in para. 0079, but fail to teach a Dammann grating.  However, persons having ordinary skill in the art would recognize that other similar grating to that of a Ronchi grating can be substituted.   Therefore, persons having ordinary skill in the art would have incorporated a Dammann grating instead of a Ronchi grating because this would have been using one type of known grating for another.
Regarding claim 28, Yuste et al. and Zhang et al. taken together as noted above provide for the second grey level being varied over the entire dynamic range of the phase mask since that is taught by Zhang et al. in section 2.1.

Regarding claim 30, Yuste et al. teach that a special fluorescent sample is used for the measurements for the calibration (e.g., see para. 0083).
Regarding claim 31, Yuste et al. teach that light reflected at an object carrier is used for the measurements for the calibration (see fig. 3A and note para. 0079).
Regarding claim 32, while Yuste et al. teach filters (CF1) for blocking excitation light in the detection beam path are removed for the measurements for the calibration (e.g., as shown in fig. 3A).
Regarding claim 33-34, while Yuste et al. fail to teach explicitly blocking light of the zero order of diffraction, persons having ordinary skill in the art would have known to perform these steps so as to improve the detection of light using known optical filtering techniques.
Regarding claim 35, Yuste et al. teach that a separate camera (e.g., DET in fig. 3A) is present, which is used only for the measurements for the calibration of the phase mask (during the calibration steps; the camera is also separate from the other detector PMT in fig. 3A).
Regarding claim 36, Yuste et al. teach a camera (DET in fig. 3A) which is also used for actual microscopy measurements is used for measuring the intensity (see para. 0074).
Regarding claim 37, Yuste et al. teach that the optical device is a laser scanning microscope (see para. 0074).  Persons having ordinary skill in the art would also substitute other known microscopes, such as a widefield microscope, a light sheet microscope or a photomanipulator for the micromanipulation of dyes, so as to tailor the methods for particular known uses.
Regarding claim 38, in addition to the methods steps discussed above regarding claim 21, Yuste et al. in view of Zhang et al. also provide for a control and evaluation unit for performing these steps (see fig. 12 of Yuste et al.).  In addition, Yuste et al. teach a microscope (as shown in fig. 3A) for examining a sample (SMP), comprising: at least one light source (LS1) for emitting illumination light, at 
Regarding claim 39, Yuste et al. teach that the phase mask (SLM) is arranged in a plane that is optically conjugate to a sample plane (OBJ) as shown in fig. 3A.
Regarding claim 40, Yuste et al. teach that the phase mask (SLM) is arranged in a plane that is optically conjugate to a rear objective pupil and is used in particular both by an excitation beam path and the detection beam path (as shown in fig. 3A).
Regarding claims 41-42 Yuste et al. fail to teach explicitly blocking light of the zero or other orders of diffraction, persons having ordinary skill in the art would have known to add such stops so as to improve the detection of light using known optical filtering techniques.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose methods and apparatuses of interest related to phase masks and microscopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878